Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 01/26/2022 has been entered. Claims 1-3, 7-13 and 17-20 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Robert M. Siminski (Registration No. 36007) on 02/16/2022.
The application has been amended as follows: 
Claim 1, line 29, “one of the data lines” is corrected as -- one of the data lines in a plan view--.
Claim 1, lines 30-31, “3 micrometers” is corrected as -- 3 micrometers in the plan view--.
Claim 8 (Cancelled)
Claim 9, line 1, “claim 8” is corrected as -- claim 1--.
Claim 11, line 31, “one of the data lines” is corrected as -- one of the data lines in a plan view--.
Claim 11, lines 32-33, “3 micrometers” is corrected as -- 3 micrometers in the plan view--.
Claim 18 (Cancelled)
Claim 19, line 1, “claim 18” is corrected as -- claim 11--.

Allowable Subject Matter
Claims 1-3, 7, 9-13, 17 and 19-20 are allowed.


None of the prior art of record discloses or suggests all the combination of an array substrate as set forth in claims 1-3, 7 and 9-10; and all the combination of a display panel as set forth in claims 11-13, 17 and 19-20.
Regarding claims 1 and 11, the prior art of record, taken along or in combination, fails to disclose or suggest an array substrate, comprising: a substrate; a plurality of scan lines; a plurality of data lines; and a plurality of pixel units, two adjacent ones of the data lines defining boundaries of the pixel units, wherein each of the pixel units has a main display area and an auxiliary display area, each of the pixel units comprises a first pixel electrode positioned in the main display area and a second pixel electrode positioned in the auxiliary display area, the auxiliary display area of one of the pixel units is disposed adjacent to the main display area of another one of the pixel units, the one of the pixel units and another one of the pixel units are positioned in two adjacent rows, the second pixel electrode positioned in the auxiliary display area of the one of the pixel units extends, between the two adjacent ones of the pixel units, to the main display area of the another one of the pixel units, the second pixel electrode comprises a second pixel electrode extending part positioned in the main display area of the another one of the pixel units and a second pixel electrode body part positioned in the auxiliary display area of the one of the pixel units, the second pixel electrode extending part is disposed between the first pixel electrode and a corresponding one of the data lines, the second pixel electrode extending part surrounds a part of the first pixel electrode near the corresponding one of the data lines, wherein in the main display area, the second pixel electrode extending part is disposed to overlap with the corresponding one of the data lines in a plan view, and wherein “an overlapping range of the second pixel electrode extending part and the corresponding one of the data lines is from 0.5 micrometers to 3 micrometers in the plan view” in combination with the other required elements of the claim. 
Claims 2-3, 7, 9-10, 12-13, 17 and 19-20 are allowable due to their dependency.

Wang (US 2007/0291208, at least Fig. 4-11 and Fig. 17), Wang (US 2007/0229430, at least Fig. 15-16) and Ong (US 2012/0236242, at least Fig. 13-16) are also silent as of the specific limitation in combination with the other required elements of the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871